Corwin, C. J.
The opinion of the majority of the court in the •case of Cass v. Dillon, ante, 607, disposes of the constitutional question raised in this case.
The act under which the subscription and assessment were made, being a valid and constitutional law, and the duplicate *delivered to the treasurer being regular on its face and duly certified to him, no irregularity in the acts of the commissioners, or in the *563acts of the company preceding the election, or in the election itself, can deprive him of the protection contained in the duplicate. Behind that the treasurer was not to look—it was to him as an execution, regular on its face, is to a sheriff. Loomis v. Spencer, 1 Ohio St. 153.
The judgment must be affirmed.'